                                      United States Bankruptcy Court
                                           District of Oregon
In re:                                                                                  Case No. 19-60923-pcm
Todd Brien Leeders                                                                      Chapter 7
Vivian Ann Leeders
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0979-6           User: Admin.                 Page 1 of 2                   Date Rcvd: Jan 14, 2020
                               Form ID: pdf018              Total Noticed: 47

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2020.
db/jdb          Todd Brien Leeders,    Vivian Ann Leeders,     13055 Sunnyside Rd,    Dallas, OR 97338-9331
cr             +JPMorgan Chase Bank, N.A.,     14841 DALLAS PARKWAY, SUITE 425,     DALLAS, TX 75254-8067
op             +Patrick J Hurley,    Hurley’s Tax Inc,    843 Alder Creek Dr #B,     Medford, OR 97504-8904
cr             +Specialized Loan Servicing LLC,     8742 Lucent Blvd, Suite 300,     Highlands Ranch, CO 80129-2386
101895113       Advantage Heating & Air Conditioning LLC,      1360 Tandem Ave NE,    Salem, OR 97301-0378
101916333       American Express National Bank,     c/o Becket and Lee LLP,     PO Box 3001,
                 Malvern PA 19355-0701
101891223      +Bank of America, N.A.,    P O Box 982284,     El Paso, TX 79998-2284
101897033      +Chase Bank USA, N.A.,    c/o National Bankruptcy Services, LLC,      P.O. Box 9013,
                 Addison Texas 75001-9013
101877092       Credit Control LLC,    PO Box 546,    Hazelwood, MO 63042-0546
101906635       Daimler Trust,    c/o BK Servicing, LLC,     PO Box 131265,    Roseville, MN 55113-0011
101895117       Doty Pruett Wilson,    447 State St,    Salem, OR 97301-3649
101877094       Higgins Call Center LLC,     8200 Camp Bowie West Blvd,     Ft Worth, TX 76116-6321
101895119       Mercantile Adjustment Bureau,     165 Lawrence Bell Dr # 300,     Buffalo, NY 14221-7900
101895120       Midland Credit Mgmt,    PO Box 301030,    Los Angeles, CA 90030-1030
101877097       Monarch Recovery Management Inc,     3260 Tillman Dr Ste 75,     Bensalem, PA 19020-2059
101895122       NW Natural,    PO Box 6017,    Portland, OR 97228-6017
101895121       National Enterprise Systems,     2479 Edison Blvd Unit A,     Twinsburg, OH 44087-2476
101924594       Pendrick Capital Partners II, LLC,     PO BOX 141419,    IRVING, TX 75014-1419
101877099       Radius Global Solutions LLC,     PO Box 357,    Ramsey, NJ 07446-0357
101989018      +Specialized Loan Servicing LLC,     8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
101895124       Target Card Services,    PO Box 660170,     Dallas, TX 75266-0170
102006992       The Leppin Farm on the Hill,     12975 Sunnyside Rd,    Dallas, OR 97338-9331
101877102       United Collection Bureau Inc,     PO Box 140310,    Toledo, OH 43614-0310
101911433       Wells Fargo Bank, N.A.,     Attn: Default Document Processing,
                 MAC #N9286-01Y 1000 Blue Gentian Road,,      Eagan, MN 55121-7700
101877103       Wells Fargo Home Mortgage,     PO Box 10335,    Des Moines, IA 50306-0335
101895125       Western Exterminator Co,     PO Box 872830,    Vancouver, WA 98687-2830

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
101895114       E-mail/Text: kristin.villneauve@allianceoneinc.com Jan 15 2020 02:08:20        AllianceOne,
                 4850 E Street Rd Ste 300,    Trevose, PA 19053-6643
101925516      +E-mail/Text: bnc@atlasacq.com Jan 15 2020 02:08:23       Atlas Acquisitions LLC,     294 Union St.,
                 Hackensack, NJ 07601-4303
101895115       E-mail/Text: banko@bonncoll.com Jan 15 2020 02:08:46       Bonneville Billing and Collections,
                 PO Box 150621,    Ogden, UT 84415-0621
101900211      +E-mail/Text: bknotices@professionalcredit.com Jan 15 2020 02:08:42        CITY OF DALLAS,
                 C/O PROFESSIONAL CREDIT SERVICE,    PO BOX 7548,    SPRINGFIELD, OR 97475-0039
101895116       E-mail/Text: bmg.bankruptcy@centurylink.com Jan 15 2020 02:08:37        CenturyLink,
                 PO Box 91155,   Seattle, WA 98111-9255
101877091      +E-mail/Text: mediamanagers@clientservices.com Jan 15 2020 02:08:21        Client Services Inc,
                 3451 Harry S Truman Blvd,    Saint Charles, MO 63301-9816
101877093       E-mail/Text: mrdiscen@discover.com Jan 15 2020 02:08:21       Discover,    PO Box 30943,
                 Salt Lake City, UT 84130-0943
101919850      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jan 15 2020 02:21:01        Directv, LLC,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
101879046       E-mail/Text: mrdiscen@discover.com Jan 15 2020 02:08:21       Discover Bank,
                 Discover Products Inc,    PO Box 3025,   New Albany, OH 43054-3025
101877095       E-mail/Text: cio.bncmail@irs.gov Jan 15 2020 02:08:25       IRS,    PO Box 7346,
                 Philadelphia, PA 19101-7346
101877096       E-mail/Text: key_bankruptcy_ebnc@keybank.com Jan 15 2020 02:08:39        KeyBank,    PO Box 94932,
                 Cleveland, OH 44101-4932
101886373      +E-mail/Text: key_bankruptcy_ebnc@keybank.com Jan 15 2020 02:08:39        KeyBank N.A.,
                 4910 Tiedeman Rd.,    Brooklyn, Ohio 44144-2338
101895118       E-mail/Text: M74banko@daimler.com Jan 15 2020 02:09:00       MB Financial Services,     PO Box 961,
                 Roanoke, TX 76262-0961
101877098       E-mail/Text: bankruptcy.revenue@oregon.gov Jan 15 2020 02:08:17        ODR Bkcy,
                 955 Center St NE,    Salem, OR 97301-2555
101923162       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 15 2020 02:10:18
                 Portfolio Recovery Associates, LLC,    c/o Sears Mastercard,     POB 41067,   Norfolk VA 23541
101912748      +E-mail/Text: bankruptcynotifications@pacificorp.com Jan 15 2020 02:08:57         PacifiCorp,
                 dba Rocky Mountain Power/Pacific Power,    PO box 25308,    Salt Lake City, UT 84125-0308
101895123       E-mail/Text: bknotices@professionalcredit.com Jan 15 2020 02:08:42
                 Professional Credit Service,    PO Box 7548,    Springfield, OR 97475-0039
101924601      +E-mail/PDF: gecsedi@recoverycorp.com Jan 15 2020 02:10:17        Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk VA 23541-1021
101877100       E-mail/PDF: gecsedi@recoverycorp.com Jan 15 2020 02:10:07        Synchrony Bank/Old Navy Visa Card,
                 PO Box 960017,    Orlando, FL 32896-0017
101877101       E-mail/PDF: gecsedi@recoverycorp.com Jan 15 2020 02:10:17        Synchrony Bank/TJX Rewards,
                 PO Box 960013,    Orlando, FL 32896-0013
101920898      +E-mail/Text: bncmail@w-legal.com Jan 15 2020 02:08:38       TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132

                             Case 19-60923-pcm7          Doc 130      Filed 01/16/20
District/off: 0979-6                  User: Admin.                       Page 2 of 2                          Date Rcvd: Jan 14, 2020
                                      Form ID: pdf018                    Total Noticed: 47


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 21

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*             ODR Bkcy,   955 Center St NE,   Salem, OR 97301-2555
101916334*      American Express National Bank,   c/o Becket and Lee LLP,   PO Box 3001,
                 Malvern PA 19355-0701
101897661*     +Chase Bank USA, N.A.,   c/o National Bankruptcy Services, LLC,   P.O. Box 9013,
                 Addison Texas 75001-9013
                                                                                            TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 14, 2020 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 19-60923-pcm7                Doc 130        Filed 01/16/20
                                                                                       DISTRICT OF OREGON
                                                                                            FILED
                                                                                          January 14, 2020
                                                                                    Clerk, U.S. Bankruptcy Court



              Below is an order of the court.




                                                                     _______________________________________
                                                                               PETER C. McKITTRICK
                                                                               U.S. Bankruptcy Judge




O11to7e (8/1/16) dcm               UNITED STATES BANKRUPTCY COURT
                                            District of Oregon

In re                                                         )
 Todd Brien Leeders                                           )   Case No. 19−60923−pcm11
 Vivian Ann Leeders                                           )
Debtor(s)                                                     )   ORDER CONVERTING
                                                              )   CHAPTER 11 CASE TO
                                                              )   CASE UNDER CHAPTER 7
                                                              )
                                                              )

A motion having been filed to convert the Chapter 11 case, and it appearing conversion is appropriate,

IT IS ORDERED that this case is converted to a case under Chapter 7 of United States Code Title 11.

IT IS FURTHER ORDERED that:

1.    Todd Brien Leeders and Vivian Ann Leeders are designated, pursuant to Fed. Rule of Bankruptcy
      Procedure 9001(5), to perform the duties imposed upon the debtor(s) by United States Code Title 11, the
      Fed. Rules of Bankruptcy Procedure, and this Court's Local Rules.

2.    The debtor(s), or Chapter 11 trustee, if one appointed by the Court, must file, within 14 days of the above
      "Filed" date, all documents required by either ¶a or ¶b:

      a. (1) A complete set of Schedules, Statement of Affairs, and Local Bankruptcy Form 521.05 if the
         debtor(s) is an individual, with each detailing the debtor's status as of this conversion date; (2) if
         debtor(s) is an individual, an Official Form 122A−1 detailing the debtor's status as of the case filing
         date; and (3) a separate Mailing List, following the requirements of Local Bankruptcy Form 104, listing
         only new creditors whose unpaid debts were incurred after the filing of the Chapter 11 Petition and
         before this date of conversion.

Page 1 of 2




                             Case 19-60923-pcm7         Doc 130      Filed 01/16/20
OR b. (1) A Declaration, under penalty of perjury, stating that all previously filed Schedules, Statement of
      Financial Affairs, and any amendments thereto, substantially reflect the condition of the debtor(s) and
      the estate on this date of conversion; (2) if debtor(s) is an individual, an Official Form 122A−1 detailing
      the debtor's status as of the case filing date; and (3) Schedules I & J detailing debtor's status at
      conversion, and Local Bankruptcy Form 521.05 if debtor(s) is an individual.

3.   If any new creditors are added to the case, including creditors on the mailing list referenced in paragraph
     2 of this order, the debtor(s) must serve the new creditors with the notice of meeting of creditors issued by
     the Court following conversion, and immediately file a certificate of service thereon with the clerk. The
     certificate of service shall be filed separately from the documents referenced in paragraph 2. Any
     certificate of service filed more than 14 days after entry of this order must be filed under LBF 728 Notice
     of Debtor's Amendment of Mailing List or Schedules D, E, F, E/F, G, H with the associated fee.

4.   If debtor(s) fails to comply with pt. 2 above, a Show Cause hearing will be set, and the debtor(s) (or
     designated person in pt. 1 above) must appear before the Court to explain the reasons, if any, for the
     failure to obey a lawful Court order. If the failure to obey is not adequately explained, the Court may (a)
     order a third person to perform the above duties and enter a judgment against the debtor(s) to pay such
     person reasonable compensation for the services performed and other reasonable costs; (b) deny the
     debtor's discharge for failure to obey a lawful order of the Court; (c) dismiss this case; or (d) order such
     other relief as the Court may deem appropriate.

5.   Any Court appointed Chapter 11 trustee must, within 35 days of the above "Filed" date, file a final account
     on Local Bankruptcy Form 1198 with estate information from the filing date to this date of conversion.

                                                       ###

Page 2 of 2




                            Case 19-60923-pcm7          Doc 130      Filed 01/16/20
